
	
		II
		Calendar No. 547
		109th CONGRESS
		2d Session
		S. 2035
		[Report No. 109–304]
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2005
			Mr. Craig (for himself,
			 Mr. Crapo, Mr.
			 Wyden, and Mr. Smith)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			July 31, 2006
			Reported by Mr.
			 Domenici, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To extend the time required for construction of a
		  hydroelectric project in the State of Idaho, and for other
		  purposes.
	
	
		1.Arrowrock hydroelectric
			 projectNotwithstanding the
			 time period specified in section 13 of the Federal Power Act (16 U.S.C. 806)
			 that would otherwise apply to the Federal Energy Regulatory Commission project
			 numbered 4656, on request of the licensee, the Commission shall—
			(1)if the license
			 for the project is in effect on the date of enactment of this Act, extend the
			 period for commencing construction of project works for a period of 3 years
			 beginning on the date of enactment of this Act; or
			(2)if the license
			 for the project
			 expired has been
			 terminated before the date of enactment of this Act, reinstate
			 and extend the period for commencing construction of project works for an
			 additional 3-year period beginning on the date of enactment of this Act.
			
	
		July 31, 2006
		Reported with an amendment
	
